          Entered on Docket May 10, 2019
                                                         Below is the Order of the Court.




 1                                                       _____________________
                                                         Brian D. Lynch
 2                                                       U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)

 3

 4

 5

 6    _____________________________________________________________________________

 7

 8                        UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9
       In re:
10                                                           Chapter 13
       DIANE RENEE ERDMANN,
11                                                           Case No. 19-41238-BDL
                                   Debtor.
12                                                  ORDER EXTENDING TIME TO FILE
                                                    SCHEDULES, CHAPTER 13 PLAN,
13                                                 STATEMENTS AND CONTINUING 341
                                                       MEETING OF CREDITORS
14

15
            THIS MATTER came before the Court on the motion of Diane Renee Erdmann
16
     (Debtor) to extend the time for filing schedules, chapter 13 plan, and statements. The
17
     Court having reviewed the Debtor’s motion, and finding that good cause exists to allow
18
     an extension; now therefore, it is hereby
19
            ORDERED that the time for the Debtor to file schedules, chapter 13 plan, and
20
     statements is extended to May 23, 2019; it is further
21
            ORDERED that the meeting of creditors is continued to June 6, 2019, at 11:00
22
     a.m.; it is further
23
            ORDERED that the Debtor shall mail a copy of this order to all creditors no later
24
     than May 23, 2019; it is further
25

     ORDER EXTENDING TIME TO FILE SCHEDULES,
     CHAPTER 13 PLAN, STATEMENTS AND CONTINUING
     341 MEETING OF CREDITORS - 1

       Case 19-41238-BDL       Doc 21   Filed 05/10/19    Ent. 05/10/19 08:25:15           Pg. 1 of 2
 1          ORDERED that the Debtor shall mail a copy of the chapter 13 plan to all creditors

 2   listed in the mailing matrix of this case prior to May 23, 2019, and file a proof of service

 3   with the court. See Local Rules W.D. Wash. Bankr. 3015-1(c)(2).

 4                                        ///End of Order///

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER EXTENDING TIME TO FILE SCHEDULES,
     CHAPTER 13 PLAN, STATEMENTS AND CONTINUING
     341 MEETING OF CREDITORS - 2

      Case 19-41238-BDL        Doc 21    Filed 05/10/19    Ent. 05/10/19 08:25:15    Pg. 2 of 2
